TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00722-CV




Rhett Webster Pease, Appellant

v.

Attorney General of Texas, Appellee





FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT
NO. 12380, HONORABLE REVA TOWSLEE CORBETT, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        The trial court signed its order holding appellant in contempt for failure to pay child
support on September 5, 2005.  Appellant filed his notice of appeal on October 27, 2005, asserting
that he did not learn of the order until October 14.  The clerk’s record pertaining to appellant’s
affidavit of indigence was filed on March 6, 2006.  
                        Appellant checked out the clerk’s record on March 31, and it was due back on April
10.  On April 19, the Court contacted appellant, asking that the record be returned.  On May 10, this
Court again attempted to contact appellant, this time by calling his mother because we were unable
to get through on the phone number he provided.  She told the Court that she would see him that day
and would ask him about the record.  On June 6, still having received no response, we sent appellant
a letter asking that the record be returned no later than June 16, warning him that a failure to return
the record could result in dismissal.  To date, appellant has not returned the record or communicated
with this Court in any fashion.  Therefore, we dismiss the appeal for want of prosecution and for
failure to respond to this Court’s requests.  See Tex. R. App. P. 42.3(b), (c).
 
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed for Want of Prosecution
Filed:   July 5, 2006